Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner is in agreement with Applicant’s remarks, filed 27 January 2022, with respect to the present claims patentably distinguishing from the art of record. The claimed invention facilitating the positioning of a sear with respect to a cocking piece so that the notch in the firing pin assembly accurately aligns with the safety cam that is part of the bolt assembly without the need for grinding/material removal of the cocking piece ¶[0003, 0020].  A final search has not revealed prior art that anticipates or makes obvious all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/JOSHUA T SEMICK/Examiner, Art Unit 3641